Grant, J.
This is a suit upon a policy of insurance to recover for a loss, by fire, of a dwelling-house covered by the policy.
The principal question in the casé is whether the building was “ vacant or unoccupied ” so as to avoid the policy. The house had been occupied by a tenant of the plaintiff. The plaintiff had notified his tenant to vacate the house, which the tenant agreed to do and did. The tenant rented another house, and moved into it with his family two days before the fire occurred. Plaintiff li-ved about a mile from the house, and was informed that his tenant had left. The tenant left some goods in the house, but they were not such as he needed at the time for the purpose of housekeeping. He 'spoke to the plaintiff about leaving them there temporarily. The policy provided that it should be null and void if at any time the house should be or become vacant or unoccupied.
I think the house was “vacant,” within the rule of Bonenfant v. Insurance Co., 76 Mich. 653. It was there said: “Occupancy implies an actual use of the house as a dwelling-place.” This dwelling-house had been abandoned, so far as any occupancy was concerned. The tenant had left, with no intention to return, and no other person was moving in to take his place. The contract of insurance was violated, and thereby rendered null and void. The occupancy provided for in the contract of insurance had *512ceased. This was not a question of fact for the jury.. The facts were undisputed. The question was therefore one of law for the determination of the court.
It is insisted by the plaintiff that the defendant waived its right to make this a defense. The policy provided that no other than the superintendent of the western department of the defendant at Chicago should have power or authority to waive or alter any of the terms or conditions of the policy, and that all the agreements by the superintendent must be signed by him. No waiver,, written or verbal, b.y this superintendent, is claimed. Upon being informed of the loss the adjuster and general agent for Michigan, by appointment, met the plaintiff, who told him about the removal of the tenant from his house. Plaintiff testifies that the adjuster replied:
“We consider it vacant, but we are not going to be-technical about the matter. We are satisfied that you had the loss. I will pay you $450, and cancel your policy, if you will take it.”
The policy was for $900, and the property was worth considerably more than that. Plaintiff declined to accept the proposition, when the adjuster again said:
“Well, think of it two or three weeks, and, any time-you conclude to accept this offer, write to me, and I will cancel your policy, and pay you $450.”
This did not constitute a waiver. A man may, without prejudice to his rights, offer to buy his peace. This offer of compromise was inadmissible in any aspect of the-case. The solemn and deliberate contracts of parties cannot be set aside by such offers. The language used by the adjuster contained no admission of liability on the part of the defendant. Plaintiff’s rights under the contract were not prejudiced or injured by this conversation. *513He lost nothing by it, and was not thereby induced to forego any of his rights under the policy. The circuit judge, therefore, properly instructed the jury to render a verdict for the defendant.
Judgment affirmed, with costs.
The other Justices concurred.